DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-9 is/are pending. 
Claim(s) 1 is/are independent.
Claims 7-9 have been withdrawn from consideration based on Applicant’s election of claims 1-6. Since Applicant has not specified that this election is with traverse, the election is being taken to be without traverse.

Priority
The present application is the National Stage entry under 35 U.S.C. 371 of PCT/JP2017/028844 (filed on 8/8/2017).

Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 3/11/2020 have been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a candidate-position specification part configured to specify…” in Claim 1, 
“a cooling-speed calculation part configured to calculate…” in Claim 1,
“a defect determination part configured to determine…” in Claim 1,
“the candidate-position specification part configured to specify…” in Claim 2,
“the candidate-position specification part configured to specify…” in Claim 4,
“a warning part for warning…” in Claim 5, and
“the defect determination part is configured to determine…” in Claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
More specifically,
Claim(s) 4 recite(s) the term “an influence of an output change of the beam”. This term seems to be vague or unclear or incomplete and its meaning or metes and bounds is not understandable. This is because it is unclear specifically what constitutes the “influence”. For examining purposes, this influence is being interpreted as any irregularity in the data. Applicant may amend the claim by specifically reciting what this influence is referring to; or by any other appropriate correction.

Claim(s) 6 recite(s) the term “in accordance with an input heat amount of the beam”. This term seems to be vague or unclear or incomplete and its meaning or metes and bounds is not understandable. This is because it is unclear specifically what constitutes “in accordance with”, i.e. how is the input heat amount of the beam being used to determine the existence of internal defects. For examining purposes, the term is being interpreted as after the beam has been emitted, i.e. the input heat of the beam is no longer present because it has already finished emitting. Applicant may amend the claim by specifically reciting what the “in accordance with” is referring to; or by any other appropriate correction.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (specifically, an abstract idea) without significantly more.  

As per the 2019 Patent Eligibility Guidance, claim(s) 1-6 are eligible as per the Step 1 (statutory) analysis.

However, as per the Step 2A Prong One (abstract idea, law of nature or natural phenomenon) analysis, the claimed invention in claim(s) 1-6 is directed to a judicial exception (specifically, an abstract idea); this is because the claims recite measuring/sensing/receiving data and make calculations based on the received all of which fall under a sub-category of abstract ideas, namely mental processes.

As per the Step 2A Prong Two (practical application) analysis, this judicial exception is not integrated into a practical application because claim(s) 1-6 simply recite data gathering and manipulation which are not incorporated into any such practical application which applies the gathered and manipulated data.

As per the Step 2B (significantly more) analysis, claim(s) 1-6 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only recite functional units where the functions (of gather and manipulating data) are related to one another, without the recitation of any non-generic hardware that incorporates such data gathering and manipulation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (U.S. Pub. No. 2017/0334144) (hereinafter “Fish”) in view of Buller et al. (U.S. Pub. No. 2017/0239892) (hereinafter “Buller”).


Regarding claim 1, Fish teaches an internal defect detection system for a three-dimensional additive manufacturing device which performs additive molding by emitting a beam to a powder bed, (Para. 58 - - SLS, i.e. Selective Laser Sintering, is used to manufacture a three-dimensional product by sintering powder, i.e. on a powder bed, where SLS is additive manufacturing; Para. 60 - - beam is emitted; Para. 70 - - defects are identified, i.e. detected)

the internal defect detection system comprising: a local-temperature detection sensor for measuring a local temperature of an irradiated part of the powder bed irradiated by the beam; (Para. 83 - - mid-wavelength infrared MWIR camera is used to measure temperature of powder currently being sintered, i.e. irradiated)

a temperature-distribution detection sensor for detecting a temperature distribution of a detection-target area on the powder bed, the detection-target area including the irradiated part; (Para. 66 - - temperature distribution of build surface, i.e. detection-target area on the powder bed, is detected)

a candidate-position specification part configured to specify a candidate position of an internal defect inside the detection-target area on the basis of a change amount of the local temperature detected by the local-temperature detection sensor with respect to a position within a surface of the powder bed; (Para. 92 - - cold regions, i.e. position within a surface of the powder bed, are identified from the MWIR camera record, i.e. in order to determine defects, where region being cold is a possible defect because its temperature with respect to the surrounding temperature, i.e. change in the amount of local temperature detected with respect to position, is different)

…and a defect determination part configured to determine whether the internal defect exists at the candidate position (Para. 70 - - defects are identified, i.e. detected)


But Fish does not explicitly teach a cooling-speed calculation part configured to calculate a cooling speed at the candidate position from the temperature distribution detected by the temperature-distribution detection sensor;…on the basis of the cooling speed at the candidate position.

However, Buller teaches a cooling-speed calculation part configured to calculate a cooling speed at the candidate position from the temperature distribution detected by the temperature-distribution detection sensor; …on the basis of the cooling speed at the candidate position. (Para. 189 - - temperature gradient, i.e. cooling speed, is calculated in a specific position using data from temperature sensors)

Fish and Buller are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control of temperature in a three-dimensional printing system.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Fish, by incorporating the above limitation(s) as taught by Buller.

One of ordinary skill in the art would have been motivated to do this modification in order to determine if controller needs to be informed, as suggested by Buller (Para. 189).



Regarding claim 2, the combination of Fish and Buller teaches all the limitations of the base claim(s).
Fish further teaches wherein the candidate-position specification part is configured to specify a position where the change amount is greater than a surrounding part as the candidate position. (Para. 92 - - cold regions, i.e. position within a surface of the powder bed, are identified from the MWIR camera record in order to determine defects)



Regarding claim 3, the combination of Fish and Buller teaches all the limitations of the base claim(s).
Buller further teaches wherein the local-temperature detection sensor includes a radiation thermometer configured (Para. 368 - - infrared thermometer is used, where infrared thermometer is being interpreted as radiation thermometer)

Fish further teaches to measure the local temperature of the irradiated part of the beam on the basis of a strength of electromagnetic waves derived from the irradiated part through a light axis of the beam. (Para. 68 - - axis of energy, i.e. laser, beam is used to acquire strength of electromagnetic waves of build surface)

One of ordinary skill in the art would have been motivated to do this modification in order to control the temperature of the material bed, as suggested by Buller (Para. 167).



Regarding claim 4, the combination of Fish and Buller teaches all the limitations of the base claim(s).
Fish further teaches wherein the candidate-position specification part is configured to specify the candidate position on the basis of a result excluding an influence of an output change of the beam from the change amount. (Para. 99 - - influence of outliers are excluded from data, where outliers are being interpreted as an influence of an output change of the beam, thus resulting in post-sintering temperatures with respect to position representing the candidate position based on the change amount of local temperature; also see related 112 rejection)



Regarding claim 5, the combination of Fish and Buller teaches all the limitations of the base claim(s).
Buller further teaches a warning part for warning existence of the internal defect if the defect determination part determines that the internal defect exists. (Para. 189 - - controller is informed, i.e. warned of various features related to altered irradiation, i.e. defects)

One of ordinary skill in the art would have been motivated to do this modification in order to provide information for feedback/loop to the controller, as suggested by Buller (Para. 189).



Regarding claim 6, the combination of Fish and Buller teaches all the limitations of the base claim(s).
Fish further teaches wherein the defect determination part is configured to determine whether the internal defect exists, a predetermined number of cycles after a cycle in which the beam is emitted, in accordance with an input heat amount of the beam. (Fig. 31 - - temperature is detected a predetermined number of frames after the frame cycle where laser beam is emitted, where frames is being interpreted as cycles; Para. 107 - - once regions are identified, i.e. determination is made of internal defects based on irregular temperature of the regions with respect to surrounding regions after the beam is emitted; also see related 112 rejection)


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2017/0144248 by Yoshimura et al., which discloses a three-dimensional deposition device to manufacture 3-D objects with high accuracy (Abstract).
U.S. Pub. No. 2004/0026807 by Andersson et al., which discloses producing a three-dimensional object using computer control (Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119